Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 06/24/2021. Claims 1-20 are pending. 


Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 09/28/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140112175 A1 to Pantelidou et al., (hereinafter Pantelidou) and US 20160197655 A1 to Lee et al., (hereinafter Lee).

Claim 1. A wireless station operating in a wireless network, the wireless station comprising: a memory device storing a set of instructions; and a processor coupled to the memory device, (Pantelidou: See Fig. 8) wherein the set of instructions when executed by the processor cause the wireless station to: 
receive, by the wireless station from a first access point, an overlapping basic service set (OBSS) status report request, which requests information from the wireless station regarding a set of neighboring access points, including a second access point; transmit, by the wireless station to the first access point in response to receipt of the OBSS status report request, an OBSS status report that indicates path-loss characteristics of channels between the set of neighboring access points and the wireless station;  (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected by STA, path loss detected between STA and AP, and many more other items that STA provides back to AP. )

Pantelidou does not seem to expressly teach or suggest different APs transmitting access point cooperation null data packet announcements to one another and to one STA as understood in:
receive, by the wireless station from the first access point, an access point cooperation null data packet announcement frame, which indicates a cooperative transmission between the first access point and the second access point to the wireless station; receive, by the wireless station from the first access point, a first null data packet; and 

receive, by the wireless station from the second access point, a second null data packet, wherein the first null data packet and the second null data packet are transmitted as part of the cooperative transmission between the first access point and the second access point to the wireless station. 
However, in a similar field, Lee teaches:
receive, by the wireless station from the first access point, an access point cooperation null data packet announcement frame, which indicates a cooperative transmission between the first access point and the second access point to the wireless station; receive, by the wireless station from the first access point, a first null data packet; and  (Lee: See Fig. 1 and para[0007] for APs (i.e., AP1, AP2, AP3), transmitting Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  according to AP list and STA info list) 
receive, by the wireless station from the second access point, a second null data packet, wherein the first null data packet and the second null data packet are transmitted as part of the cooperative transmission between the first access point and the second access point to the wireless station. (Lee: See Fig. 1 and para[0007] for APs (i.e., AP1, AP2, AP3), transmitting Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  according to AP list and STA info list) 

Pantelidou teaches overlapping basic service set (OBSS) wherein a STA receives OBSS scan report request from an AP, wherein such request includes a variety of channel information that STA has to provide back to AP,  such as number and names of SSIDs and/or BSSIDs detected by STA, path loss detected between STA and AP, and many more other items that STA provides back to AP. (Pantelidou: See para[0078])

Lee teaches one AP (i.e., AP1, AP2, AP3), transmits Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  for interference alignment purposes occurring in an overlapping basic service set (OBSS), and in cooperation among multiple APs. (Lee: See para[0007] and Fig. 1)

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling to have included transmission of Null Data Packets (NDP) announcement frames from an AP to another AP and one station, as taught by Lee, with the teaching of Pantelidou, in order to reduce interference and benefit from interference alignment among multiple APs. (Lee: See para[0007] and Fig. 1)

Claim 2. The wireless station of claim 1, wherein the OBSS status report request is a trigger frame that indicates one or more of (1) a number of feedback access points, which indicates a maximum number of neighboring access points to the wireless station that are to be reported by the wireless station to the first access point and (2) a feedback threshold, which indicates a path-loss feedback threshold between a neighboring access point to the wireless station to report to the first access point. (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected, path loss detected between STA and AP, and many more other items. )

Claim 3. The wireless station of claim 2, wherein the one or more of (1) the number of feedback access point and (2) the feedback threshold are included in a trigger-dependent user information subfield of the trigger frame. (Pantelidou: See para[0075]-[0076] for AP triggers OBSS scanning operation by associated STAs when it transmits an Overlapping BSS Scan Parameters element in a beacon frame, as shown in Fig. 3, and STA then sends requested information to AP using a frame as shown in Fig. 3)
Claim 4. The wireless station of claim 2, wherein the path-loss feedback threshold is the sum of (1) a path-loss between the first access point and the wireless station and (2) the value of the feedback threshold. (Pantelidou: See para[0078] for path loss detected between STA and AP, and many more other items, that can be included in the OBSS scanning request/report. )

Claim 5. The wireless station of claim 1, wherein the OBSS status report includes one or more of (1) a number of OBSS access points that are described by the OBSS status report, (2) an address of each access point described by the OBSS status report, and (3) a path-loss of each access point described by the OBSS status report. (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected, path loss detected between STA and AP, and many more other items. )

Claim 6. The wireless station of claim 5, wherein the path-loss of each access point is calculated as the sum of a transmission power of the access point and a received channel power indicator or received signal strength indicator of a signal from the access point. (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected, path loss detected between STA and AP, and many more other items.  It is understood that path loss can be calculated in many ways. )

Claim 7. The wireless station of claim 1, wherein the null data packet announcement frame indicates one or more of (1) a number of access points that are part of the cooperative transmission, (2) an address of each access point that is part of the cooperative transmission, and (3) a type of the cooperative transmission. (Pantelidou: See para[0084]-[0085] and Fig. 4A for frame, having receiver address field, transmitter address field that two APs use to transmit information to one another).
Claim 8. The wireless station of claim 7, wherein the type of cooperative transmission is one of (1) cooperative orthogonal frequency-division multiple access (OFDMA), (2) cooperative beamforming, or (3) joint transmission. (Pantelidou: See para[0129] for OFDMA as transmission technique used by devices)
Claim 9. The wireless station of claim 1, wherein the set of instructions further cause the wireless station to: transmit, by the wireless station to the first access point and the second access point, a compressed beamforming report frame or a channel quality indicator frame in response to both the first null data packet and the second null data packet. (Pantelidou: See para[0075]-[0076] for AP triggers OBSS scanning operation by associated STAs when it transmits an Overlapping BSS Scan Parameters element in a beacon frame, as shown in Fig. 3, and STA then sends requested information to AP using a frame as shown in Fig. 3)

Claim 10. A first access point operating in a wireless network, the first access point comprising: a memory device storing a set of instructions; and a processor coupled to the memory device, (Pantelidou: See Fig. 8) wherein the set of instructions when executed by the processor cause the first access point to: 
transmit, by the first access point to a wireless station, an overlapping basic service set (OBSS) status report request, which requests information from the wireless station regarding a set of neighboring access points, including a second access point; receive, by the first access point from the wireless station, an OBSS status report that indicates path-loss characteristics of channels between the set of neighboring access points and the wireless station; 
(Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected, path loss detected between STA and AP, and many more other items. )

Pantelidou does not seem to expressly teach or suggest different APs transmitting access point cooperation null data packet announcements to one another and to one STA as understood in:
transmit, by the first access point to the second access point, an access point cooperation request, which requests the second access point to perform a cooperative transmission to the wireless station; transmit, by the first access point to the wireless station, an access point cooperation null data packet announcement frame, which indicates a cooperative transmission between the first access point and the second access point to the wireless station; and  
transmit, by the first access point to the wireless station, a first null data packet, wherein the first null data packet is transmitted as part of the cooperative transmission with the second access point, which transmits a second null data packet to the wireless station. 

However, in a similar field, Lee teaches:
transmit, by the first access point to the second access point, an access point cooperation request, which requests the second access point to perform a cooperative transmission to the wireless station; transmit, by the first access point to the wireless station, an access point cooperation null data packet announcement frame, which indicates a cooperative transmission between the first access point and the second access point to the wireless station; and (Lee: See Fig. 1 and para[0007] for APs (i.e., AP1, AP2, AP3), transmitting Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  according to AP list and STA info list) 

transmit, by the first access point to the wireless station, a first null data packet, wherein the first null data packet is transmitted as part of the cooperative transmission with the second access point, which transmits a second null data packet to the wireless station. (Lee: See Fig. 1 and para[0007] for APs (i.e., AP1, AP2, AP3), transmitting Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  according to AP list and STA info list) 

Pantelidou teaches overlapping basic service set (OBSS) wherein a STA receives OBSS scan report request from an AP, wherein such request includes a variety of channel information that STA has to provide back to AP,  such as number and names of SSIDs and/or BSSIDs detected by STA, path loss detected between STA and AP, and many more other items that STA provides back to AP. (Pantelidou: See para[0078])
Lee teaches one AP (i.e., AP1, AP2, AP3), transmits Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  for interference alignment purposes occurring in an overlapping basic service set (OBSS), and in cooperation among multiple APs. (Lee: See para[0007] and Fig. 1)

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling to have included transmission of Null Data Packets (NDP) announcement frames from an AP to another AP and one station, as taught by Lee, with the teaching of Pantelidou, in order to reduce interference and benefit from interference alignment among multiple APs. (Lee: See para[0007] and Fig. 1)

Claim 11. The first access point of claim 10, wherein the OBSS status report request is a trigger frame that indicates one or more of (1) a number of feedback access points, which indicates a maximum number of neighboring access points to the wireless station that are to be reported by the wireless station to the first access point and (2) a feedback threshold, which indicates a path-loss feedback threshold between a neighboring access point to the wireless station to report to the first access point. (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected, path loss detected between STA and AP, and many more other items. )

Claim 12. The first access point of claim 11, wherein the one or more of (1) the number of feedback access point and (2) the feedback threshold are included in a trigger-dependent user information subfield of the trigger frame. (Pantelidou: See para[0075]-[0076] for AP triggers OBSS scanning operation by associated STAs when it transmits an Overlapping BSS Scan Parameters element in a beacon frame, as shown in Fig. 3, and STA then sends requested information to AP using a frame as shown in Fig. 3)

Claim 13. The first access point of claim 11, wherein the path-loss feedback threshold is the sum of (1) a path-loss between the first access point and the wireless station and (2) the value of the feedback threshold. (Pantelidou: See para[0078] for path loss detected between STA and AP, and many more other items, that can be included in the OBSS scanning request/report. )

Claim 14. The first access point of claim 10, wherein the OBSS status report includes one or more of (1) a number of OBSS access points that are described by the OBSS status report, (2) an address of each access point described by the OBSS status report, and (3) a path-loss of each access point described by the OBSS status report. (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected, path loss detected between STA and AP, and many more other items. )

Claim 15. The first access point of claim 14, wherein the path-loss of each access point is calculated as the sum of a transmission power of the access point and a received channel power indicator or received signal strength indicator of a signal from the access point. (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected, path loss detected between STA and AP, and many more other items.  It is understood that path loss can be calculated in many ways. )

Claim 16. The first access point of claim 10, wherein the null data packet announcement frame indicates one or more of (1) a number of access points that are part of the cooperative transmission, (2) an address of each access point that is part of the cooperative transmission, and (3) a type of the cooperative transmission. (Pantelidou: See para[0084]-[0085] and Fig. 4A for frame, having receiver address field, transmitter address field that two APs use to transmit information to one another).

Claim 17. The first access point of claim 16, wherein the type of cooperative transmission is one of (1) cooperative orthogonal frequency-division multiple access (OFDMA), (2) cooperative beamforming, or (3) joint transmission. (Pantelidou: See para[0129] for OFDMA as transmission technique used by devices)

Claim 18. The first access point of claim 10, wherein the set of instructions further cause the first access point to: receive, by the first access point from the wireless station, a compressed beamforming report frame or a channel quality indicator frame in response to both the first null data packet and the second null data packet. (Pantelidou: See para[0075]-[0076] for AP triggers OBSS scanning operation by associated STAs when it transmits an Overlapping BSS Scan Parameters element in a beacon frame, as shown in Fig. 3, and STA then sends requested information to AP using a frame as shown in Fig. 3)
Claim 19. The first access point of claim 10, wherein the set of instructions further cause the first access point to: receive, by the first access point from the second access point, an access point cooperation confirmation, which indicates that the second access point is to participate in the cooperative transmission with the first access point. (Lee: See Fig. 1 and para[0007] for APs (i.e., AP1, AP2, AP3), transmitting Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2), for interference alignment purposes occurring in an overlapping basic service set (OBSS), and in cooperation among multiple APs. ) 
Pantelidou teaches overlapping basic service set (OBSS) wherein a STA receives OBSS scan report request from an AP, wherein such request includes a variety of channel information that STA has to provide back to AP,  such as number and names of SSIDs and/or BSSIDs detected by STA, path loss detected between STA and AP, and many more other items that STA provides back to AP. (Pantelidou: See para[0078])
Lee teaches one AP (i.e., AP1, AP2, AP3), transmits Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  for interference alignment purposes occurring in an overlapping basic service set (OBSS), and in cooperation among multiple APs. (Lee: See para[0007] and Fig. 1)

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling to have included transmission of Null Data Packets (NDP) announcement frames from an AP to another AP and one station, as taught by Lee, with the teaching of Pantelidou, in order to reduce interference and benefit from interference alignment among multiple APs. (Lee: See para[0007] and Fig. 1)

20. A method performed by a wireless station operating in a wireless network, the method comprising: 
receiving, by the wireless station from a first access point, an overlapping basic service set (OBSS) status report request, which requests information from the wireless station regarding a set of neighboring access points, including a second access point; transmitting, by the wireless station to the first access point in response to receipt of the OBSS status report request, an OBSS status report that indicates path-loss characteristics of channels between the set of neighboring access points and the wireless station; (Pantelidou: See para[0078] for STA receiving OBSS scan report request from the AP that includes a variety of channel information that STA provides back to AP,  such as number and names of SSIDs and/or BSSIDs detected by STA, path loss detected between STA and AP, and many more other items that STA provides back to AP. )
 
Pantelidou does not seem to expressly teach or suggest different APs transmitting access point cooperation null data packet announcements to one another and to one STA as understood in:
receiving, by the wireless station from the first access point, an access point cooperation null data packet announcement frame, which indicates a cooperative transmission between the first access point and the second access point to the wireless station; receiving, by the wireless station from the first access point, a first null data packet; and 

receiving, by the wireless station from the second access point, a second null data packet, wherein the first null data packet and the second null data packet are transmitted as part of the cooperative transmission between the first access point and the second access point to the wireless station.

However, in a similar field, Lee teaches:
receiving, by the wireless station from the first access point, an access point cooperation null data packet announcement frame, which indicates a cooperative transmission between the first access point and the second access point to the wireless station; receiving, by the wireless station from the first access point, a first null data packet; and (Lee: See Fig. 1 and para[0007] for APs (i.e., AP1, AP2, AP3), transmitting Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  according to AP list and STA info list) 
receiving, by the wireless station from the second access point, a second null data packet, wherein the first null data packet and the second null data packet are transmitted as part of the cooperative transmission between the first access point and the second access point to the wireless station. (Lee: See Fig. 1 and para[0007] for APs (i.e., AP1, AP2, AP3), transmitting Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  according to AP list and STA info list) 
Pantelidou teaches overlapping basic service set (OBSS) wherein a STA receives OBSS scan report request from an AP, wherein such request includes a variety of channel information that STA has to provide back to AP,  such as number and names of SSIDs and/or BSSIDs detected by STA, path loss detected between STA and AP, and many more other items that STA provides back to AP. (Pantelidou: See para[0078])
Lee teaches one AP (i.e., AP1, AP2, AP3), transmits Null Data Packet (NDP) announcement frames to one neighboring AP,  and to one station (i.e., STA1, STA2),  for interference alignment purposes occurring in an overlapping basic service set (OBSS), and in cooperation among multiple APs. (Lee: See para[0007] and Fig. 1)

 	It would have been obvious to one of ordinary skill in the art before the time of effective filling to have included transmission of Null Data Packets (NDP) announcement frames from an AP to another AP and one station, as taught by Lee, with the teaching of Pantelidou, in order to reduce interference and benefit from interference alignment among multiple APs. (Lee: See para[0007] and Fig. 1)


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477